Citation Nr: 1518882	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for migraine headaches, to include as secondary to bilateral knee and right ankle disabilities. 

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder, to include osteoarthritis and ankylosis, and/or as secondary to bilateral knee and right ankle disabilities.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder, to include osteoarthritis, chronic pain syndrome and ankylosis, and/or as secondary to bilateral knee and right ankle disabilities. 

4. Entitlement to service connection for a lumbar spine disorder, to include osteoarthritis, chronic pain syndrome and ankylosis, and/or as secondary to service-connected disabilities. 

5. Entitlement to automobile and adaptive equipment or adaptive equipment only.

6. Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability. 

(The issue of entitlement to service connection for a bilateral hip disability, to include chronic pain syndrome, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2000, October 2009, November 2009, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In pertinent part, the March 2000 rating decision denied service connection for headaches; the October 2009 rating decision denied service connection for osteoarthritis; the November 2009 rating decision granted service connection for a right ankle disability and assigned a 10 percent rating; and the November 2013 rating decision denied the claim of entitlement to automobile and adaptive equipment.

The Veteran and his sister testified at a Board videoconference hearing before a Veterans Law Judge in April 2002, with respect to claims of service connection for a left knee, right ankle, migraine headaches and psychiatric disorders.  A transcript of that hearing has been reviewed and associated with the claims file.  

The issue of migraine headaches was previously before the Board in October 2003, March 2008 and August 2010, on which occasions it was remanded for further development.

Most recently, the issues of entitlement to service connection for migraines and osteoarthritis and entitlement to an initial rating in excess of 10 percent for a right ankle disability were before the Board in December 2012.  In that decision, the Board recharacterized the general claim of entitlement to service connection for osteoarthritis and ankylosis as petitions to reopen previously denied claims of service connection for cervical and lumbar spine disabilities.  Thereafter, the issues were remanded by the Board.

The Board notes that the Veteran's claim of entitlement to service connection for pain disorder, to include fibromyalgia, and as secondary to service-connected disabilities was also before the Board in December 2012.  In light of the July 2014 VA examination report and the July 2014 rating decision, the Board has recharacterized the issue on appeal in order to more specifically address the claims before it.

In March 2014 and May 2014 statements, the Veteran indicated that his service-connected knee disabilities had worsened.  As these claims have not be not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for migraine headaches and a lumbar spine disability, entitlement to automobile and adaptive equipement or adaptive equipment only and entitlement to an initial evaluation in excess of 10 percent for a right ankle disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2008 decision, the Board denied the Veteran's petition to reopen claims of entitlement to service connection for cervical and lumbar spine disabilities on the basis that the evidence did not relate to an unestablished fact necessary to substantiate the claims.

2. In January 2010, the United States Court of Appeals for Veterans Claims (Court) affirmed the March 2008 Board decision with respect to the Veteran's request to reopen claims of entitlement to service connection for cervical and lumbar spine disabilities.  

3. The March 2008 Board decision is final.

4. The evidence received since the March 2008 Board decision with regard to the claim of service connection for a cervical spine disability is not duplicative or cumulative of evidence previously of record; however, it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability, and does not raise a reasonable possibility of substantiating the claim.

5. The evidence received since March 2008 Board decision with regard to the claim of entitlement to service connection for a lumbar spine disability is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection for a lumbar spine disability, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The March 2008 Board decision denying the Veteran's petition to reopen claims of entitlement to service connection for a cervical and lumbar spine disabilities is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

2. The evidence received subsequent to the March 2008 Board decision with regard to service connection for a cervical spine disability is not new and material, and the claim of service connection for a cervical spine disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The evidence received subsequent to the March 2008 Board decision we regard to service connection for a lumbar spine disability is new and material, and the claim of service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient. 

Pursuant to the Boards December 2012 remand directive, in a letter dated in March 2014, the Veteran was provided notification with regards to the information and evidence necessary to substantiate a new and material evidence claim in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, no further development is required with respect to the duty to notify.

With respect to the claim to reopen the claim of entitlement to automobile and adaptive equipment, the Veteran was sent a letter dated in October 2013 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter did not provide notice regarding reopening a previously denied claim.  However, the Board finds that the nature of the claim is based on the Veteran's current state of health, much like an increased rating claim, and therefore finds that this particular claim does not require the submission of new and material evidence for consideration on the merits.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records (STRs) and Social Security Administration (SSA) records have also been associated with the file.  As requested in the Board's remand directives, all outstanding post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

For the reasons noted above, the Board finds that there has been substantial compliance with the previous remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the foregoing reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Cervical and Lumbar Spine Disabilities

In a March 2008 decision, the Board denied the Veteran's petition to reopen claims of service connection for cervical and lumbar spine disabilities because new and material evidence had not been received to reopen the claims.  Specifically, it was determined that, the evidence was new but was not material because by itself, or when considered with the evidence previously of record, it did not relate to an unestablished fact necessary to substantiate the claims of service connection for cervical and lumbar spine disabilities.  The evidence of record at the time of the included service treatment records, post-service treatment records, VA examination reports and the Veteran's and his representative's written statements.  Such evidence reflected current treatment but did not suggest any relationship to service or other service-connected disability.  

The Veteran timely appealed the decision, however, in a January 2010 opinion, the Court affirmed the Board's decision.  Thus, the October 2008 Board decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

The evidence received since the March 2008 Board decision include VA and private treatment records noting continued treatment for cervical and lumbar spine pain and a diagnosis of degenerative osteoarthritis and chronic pain syndrome of the lumbar spine.  The evidence also includes statements from the Veteran expressing the belief that his back conditions are aggravated by his service connected disabilities. 

With respect to the cervical spine claim, the evidence received since the March 2008 Board decision is new, as it was not part of the record at the time of that determination.  However, the evidence is not material.  In this regard, the records do not include any findings referable to a cervical spine disability.  Thus, the Board finds that the evidence submitted since the March 2008 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection with for a cervical spine disability.  Accordingly, the evidence received subsequent to the March 2008 Board decision is not new and material and does not serve to reopen the claim. 

Regarding the lumbar spine disability, the evidence received since the March 2008 Board decision is new, as it was not part of the record at the time of that determination.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that the Veteran currently has a lumbar spine disability which may be related to his service-connected disabilities.  Accordingly, the claim is reopened. 


ORDER

New and material evidence having not been received, the petition to reopen a claim of service connection for a cervical spine disability is denied.

New and material evidence having been received, the petition to reopen a claim of service connection for a lumbar spine disability is granted.


REMAND

Migraine Headaches

In the December 2012 remand, the Board requested that the Veteran be provided an additional VA examination for his migraine headaches.  In part, the examiner was to provide an opinion as to whether the migraine headaches arose during service or as the result of service.  The examiner was asked to specifically discuss the Veteran's lay evidence that he did not have any treatment in service for any headaches but that he sought treatment for that disorder within a year of discharge from service.  Additionally, the examiner was requested to discuss the lack of any treatment within one year of the Veteran's discharge from service.

Pursuant to the Board's remand directive, the Veteran was afforded VA examination in July 2014.  Following examination, the examiner determined that the examination findings were most consistent with a diagnosis of chronic headaches syndrome since childhood and chronic episodic migraine headaches with aura.  In pertinent part, she determined that it was not likely that the Veteran's chronic headache syndrome arose during service.  However, she stated that the migraine headaches at least as likely as not arose during or as the result of military service.  It appears, however, from the examiner's remaining comments that she believes current migraines are not related to any experienced in service, which presents an internal contradiction within the examination report.  The Board finds that another examination is necessary here to clearly determine the etiology of any headache disorders and to consider the last examiner's findings in the context of the presumption of soundness.

Lumbar Spine Disability 

The Board's action above reopened the claim of service connection for a lumbar spine disability.  However, additional development is required before adjudication may proceed on the merits of the claim.

The Veteran contends that his lumbar spine disability is caused by his service connected bilateral knee and ankle disabilities.  However, the record does not contain a medical opinion addressing secondary service connection.  On remand, such opinion should be obtained.





Ankle Disability

In a May 2014 statement, the Veteran reported that his service-connected right ankle disability has worsened.  The Board notes the Veteran's last examination for his service-connected right ankle disability was conducted in January 2012, over two years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuiffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Automobile and Adaptive Equipment or Adaptive Equipment Only

As the examination on the right ankle will also yield information regarding the overall function of the lower extremities, an important criteria for the automotive claim, the Board will defer from adjudication on this issue at present.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his headaches.  The claims file, to include this remand must reviewed by the examiner and such review must be noted in the examination report.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any headache disorder found.  Thereafter, the examiner is asked to provide an opinion for the following:

a. Is it clear and unmistakable that a chronic headache disorder preexisted service?  If so, is it also clear and unmistakable that such chronic headache disorder was NOT made permanently worse beyond its natural progression, by active service?

b. If the examiner answers "no" to either question above, then is it at least as likely as not (a 50 percent probability or more) that any headache disorder had its onset during military service or is otherwise related to such service? 

c. Is it at least as likely as not (a 50 percent probability or more) that any headache disability was caused by his service-connected disabilities, including right knee, left knee, right ankle, and dysthymic disorder-either individually or collectively?

d. Is it at least as likely as not (a 50 percent probability or more) that any headache disorder was aggravated by (i.e., permanently worsened beyond normal progression) his service-connected disabilities?
If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner should discuss medical evidence in the claims file, particularly the noted increase/worsening of the Veteran's headaches after the February 1998 motor vehicle accident as well as the lay evidence of record.

The examiner should specifically discuss the Veteran's lay evidence that he did not have any treatment in service for any headaches, but that he sought treatment for that disorder within a year of discharge from service.  If the examiner finds that the evidence indicates treatment for migraine headaches within one year of service, the examiner should identify such records in his or her examination report.

The examiner should also discuss the October 2008 VA treatment record identified by the November 2010 VA examiner's regarding the onset of migraine headaches.

All opinions must be accompanied by a rationale.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disability.  The claims file, to include this remand must reviewed by the examiner and such review must be noted in the examination report.

The examiner is to identify all lumbar spine disabilities found.  Thereafter, the examiner is to provide an opinion to the following:

a. Is it at least as likely as not (a 50 percent probability or more) that any lumbar spine disability is related to military service?

b. Is it at least as likely as not (a 50 percent probability or more) that any lumbar spine disability was caused by his service-connected right ankle or bilateral knee disabilities? 

c. Is it at least as likely as not (a 50 percent probability or more) that any lumbar spine disability was aggravated by (i.e., permanently worsened beyond normal progression) his service-connected service- connected right ankle or bilateral knee disabilities?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner should discuss medical evidence in the claims file regarding a February 1998 motor vehicle accident where he reported chronic back pain, as well as the Veteran's lay statements of record.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for an orthopedic VA examination to determine the current severity of his service-connected right ankle disability.  The claims file, to include this remand be must reviewed by the examiner and such review must be noted in the examination report.

The examiner should specifically address the following:

a. Report range of motion of his right ankle and describe the severity of such limitation of motion (i.e., moderate or marked).

b. Determine whether the right ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

c. Note and describe any ankylosis of the right ankle, including whether ankylosis of the ankle in planter flexion is less than 30 degrees, between 30 degrees and 40 degrees, or more than 40 degrees, or whether ankylosis of the ankle in dorsiflexion is between 0 degrees and 10 degrees, or at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity

d. Identify any ankylosis of the subastragalar or tarsal joints. Fully describe the extent and the position of any joint ankylosis and specifically determine whether any subastragalar or tarsal joint ankylosis is in a poor or good weight-bearing position.

e. Identify any malunion of the os calcis or astragalus and describe whether moderate or marked deformity is present. 

f. Determine whether the Veteran has undergone an astragalectomy.

The examiner is also to provide an opinion as to whether the right ankle disability causes loss or permanent loss of use on one or both feet.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


